O’Brien, J.
If there was no dispute as to items of costs, the plaintiff, having succeeded in the action, would have been entitled to costs as of course. As a condition of being allowed to amend, plaintiff paid the term fees, etc., to defendants. Is it not clear that, if not allowed to tax these now, plaintiff has paid double costs for the amendment, viz., those actually paid to defendants, and those which the clerk has decided cannot be taxed against defendants because heretofore paid to the latter? The motion to retax granted, and the exceptions on appeal from the clerk’s taxation allowed.